 

Exhibit 10.1

 

THIS CONVERTIBLE PROMISSORY NOTE (THIS “NOTE”) HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD,
TRANSFERRED, OTHERWISE DISPOSED OF OR OFFERED FOR SALE IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND ANY APPLICABLE STATE OR OTHER
SECURITIES LAW OR AN EXEMPTION FROM SUCH REGISTRATION.

 

CONVERTIBLE PROMISSORY NOTE

 

GRANDPARENTS.COM, INC.

 

May 18, 2015 $1,000,000

 

GRANDPARENTS.COM, INC., a Delaware corporation (“Grandparents”), GRANDPARENTS
INSURANCE SOLUTIONS LLC, a Florida limited liability company (“Insurance”),
GRAND CARD LLC, a Florida limited liability company (“Card”), and GRANDCORPS
LLC, a Florida limited liability company (“GrandCorps” and together with
Grandparents, Insurance and Card, each individually an “Issuer” and
collectively, the “Issuers”) for value received, hereby each, jointly and
severally, promises to pay, in immediately available funds, to VB FUNDING, LLC,
a Delaware limited liability company (together with its successors and/or
assigns, the “Holder”), the principal amount of One Million Dollars ($1,000,000)
pursuant to the terms contained herein, together with interest thereon
calculated hereunder in accordance with the terms contained herein.

 

1.           Definitions. For purposes of this Note, the following capitalized
terms have the following meanings:

 

“Aggregate Balance” has the meaning assigned in Section 5.

 

“Bankruptcy Event” means, with respect to a Person, (a) the filing by the Person
of a voluntary petition in bankruptcy or a petition seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution, or similar
relief under any Bankruptcy Law, or the admission in writing of the Person of
its inability to pay debts as they mature, or the making by such Person of an
assignment for the benefit of creditors, the appointment of a trustee with
respect to such Person or the taking of similar action for the benefit of
creditors; or (b) the filing of any petition against such Person seeking any
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any Bankruptcy Law and such Person shall,
by any action, indicate its approval of, consent to, or acquiescence therein, or
the petition shall remain undismissed for sixty (60) days.

 

“Bankruptcy Law” means any applicable law pursuant to or within the meaning of
the United States Bankruptcy Code or any other federal or state law relating to
insolvency or relief of debtors.

 

“Business Day” means any day other than a Saturday, Sunday or a legal holiday
under the laws of the State of New York.

 

“Cash Interest Portion” has the meaning assigned in the definition of Interest
Rate.

 

“Collateral” means all personal property of the Issuers whether presently
existing or hereafter created or acquired, and wherever located, including, but
not limited to (a) all accounts, chattel paper (including tangible and
electronic chattel paper), commercial tort claims, deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), general intangibles (including payment intangibles), goods
(including fixtures), instruments (including promissory notes), inventory
(including all goods held for sale or lease or to be furnished under a contract
of service, and including returns and repossessions), investment property
(including securities and securities entitlements), letter of credit rights,
money, software, and all of the Issuers’ books and records with respect to any
of the foregoing, and the computers and equipment containing said books and
records; and (b) any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment; provided
however that, Collateral shall not include any Excluded Property. All terms
above in this definition have the meanings given to them in the New York Uniform
Commercial Code, as amended or supplemented from time to time.

 

 

 

 

“Conversion Price” means the price per common share of Grandparents equal to
$0.20, as may be adjusted as stated herein.

 

“Event of Default” has the meaning assigned in Section 7(a).

 

“Excluded Property” means, collectively, (a) any permit or license or any
contractual obligation of the Issuers or any property subject to a requirement
of law that prohibits or requires the consent of any Person (other than consent
of any Issuer, their respective principals, or any of their respective
affiliates) that has not been obtained but only to the extent and while such
prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the New York Uniform Commercial Code or any other requirement of
law, (b) property owned by the Issuers that is subject to a purchase money lien
or capital lease if the contractual obligation pursuant to which such lien is
granted (or such capital lease) prohibits or requires the consent of any person
that has not been obtained, (c) any application for registration of a trademark
or service mark filed with the United States Patent and Trademark Office (“PTO”)
on an intent-to-use basis until such time (if any) as an amendment to allege use
is accepted by the PTO, at which time such trademark or service mark shall cease
to be Excluded Property, and (d) any capital stock in any joint ventures or any
Person that is not a subsidiary of an Issuer to the extent the pledge of such
interests is prohibited by such Person’s constituent documents and a waiver
therefor has not been obtained; provided however that, Excluded Property shall
not include any proceeds, products, substitutions or replacements of Excluded
Property (unless such proceeds, products, substitutions or replacements would
otherwise constitute Excluded Property). All terms above in this definition have
the meanings given to them in the New York Uniform Commercial Code, as amended
or supplemented from time to time.

 

“Holder” has the meaning assigned in the Preamble.

 

“Interest Rate” means 7.5% per annum (of which 2.5% is payable in cash (the
“Cash Interest Portion”) and 5% of which is payable in-kind (the “PIK Interest
Portion”)).

 

“Issuer” and “Issuers” have the meaning assigned in the Preamble.

 

“Maturity Date” means May 18, 2016.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, a governmental entity or any department, agency or
political subdivision thereof or any other entity or organization.

 

“PIK Interest Portion” has the meaning assigned in the definition of Interest
Rate.

 

2.           Interest. Interest shall accrue at a rate equal to the Interest
Rate on the unpaid principal and interest amounts of this Note until repayment
of this Note in full. Interest shall be computed on the basis of a 365-day year
and the actual number of days occurring in the period for which such interest is
payable. The Issuers shall pay to the Holder in cash the accrued and unpaid
interest (at the Interest Rate) on this Note on the Maturity Date. The Cash
Interest Portion shall be payable to the Holder in cash on each of September 30,
2015, December 31, 2015, March 31, 2016 and on the Maturity Date (each an
“Interest Payment Date”). The PIK Interest Portion shall be payable to the
Holder by increasing the principal amount of this Note by an amount equal to the
PIK Interest Portion on each Interest Payment Date. Notwithstanding any
provisions of this Note, in no event will the amount of interest paid or agreed
to be paid by the Issuers exceed an amount computed at the highest rate of
interest permissible under applicable law and if the amount of interest paid or
agreed to be paid by the Issuers is in excess of the highest rate of interest
permissible under applicable law, the interest chargeable hereunder shall be
reduced to the amount determined based upon the highest rate of interest
permissible under applicable law (the “Maximum Permissible Interest”) and any
excess over the Maximum Permissible Interest shall be credited to the principal
balance of this Note and applied to the same and not to the payment of interest.

 

-2- 

 

 

3.           Payments; Use of Proceeds.

 

(a)          Maturity Date. The aggregate principal amount of this Note
outstanding and not prepaid in accordance with Section 3(b) hereof, as well as
any accrued and unpaid interest thereon, shall be due and payable in full, and
this Note shall mature, on the Maturity Date.

 

(b)          Optional Prepayment. The Issuer may prepay the outstanding
principal amount of this Note, in whole or in part (together with all interest
accrued and unpaid hereunder), at any time and from time to time, either, at the
election of the Holder (i) in cash or (ii) by converting any such outstanding
principal amount of this Note (together with all unpaid interest, payable at the
Interest Rate pursuant to the terms hereof, calculated through the Maturity
Date) into common shares of Grandparents at the Conversion Price (the “Optional
Prepayment Conversion”); provided that, the Issuer has provided Holder fifteen
(15) days’ prior notice of such prepayment together with such financial
information as reasonably requested by the Holder and permitted by law to be
disclosed; provided further that, for the avoidance of doubt, the Optional
Prepayment Conversion shall not apply to any repayment of the outstanding
principal amount of this Note (together with any accrued and unpaid interest
with respect to such outstanding principal amount) on the Maturity Date. Upon
the occurrence of the Optional Prepayment Conversion, the Holder agrees that the
Issuer shall be automatically released from all obligations owed by the Issuer
hereunder with respect to any such obligations subject to such Optional
Prepayment Conversion and that all such obligations shall be deemed to be
automatically satisfied in full.

 

(c)          Optional Conversion of Indebtedness.

 

(i)          The outstanding principal balance of this Note and all unpaid
interest having accrued hereunder shall be convertible, in whole or in part, at
the option of the Holder, on the Maturity Date, into common shares of
Grandparents at the Conversion Price, par value $0.01 per share (“Common
Stock”). In furtherance of Holder’s rights under this Section 3(c), the Issuers
shall provide Holder not less than fifteen (15) days’ prior written notice of
any scheduled and unscheduled cash payment to be made hereunder together with
such financial information as reasonably requested by the Holder and permitted
by law to be disclosed, in order for Holder to determine whether or not to
accept such cash payment or elect to convert such portion of the indebtedness
due hereunder to Common Stock.

 

(ii)         The Conversion Price shall be subject to adjustment from time to
time upon the occurrence of certain events described in this Section 3(c)(ii):

 

(A)         In the event that Grandparents at any time or from time to time
after the date hereof shall declare or pay, without consideration, any dividend
on the Common Stock payable in Common Stock or in any right to acquire Common
Stock for no consideration, or shall effect a subdivision of the outstanding
shares of Common Stock into a greater number of shares of Common Stock (by stock
split, reclassification or otherwise than by payment of a dividend in Common
Stock or in any right to acquire Common Stock), or in the event the outstanding
shares of Common Stock shall be combined or consolidated, by reclassification or
otherwise, into a lesser number of shares of Common Stock, then the Conversion
Price in effect immediately prior to such event shall, concurrently with the
effectiveness of such event, be proportionately decreased or increased, as
appropriate. In the event that the Grandparents shall declare or pay, without
consideration, any dividend on the Common Stock payable in any right to acquire
Common Stock for no consideration, then Grandparents shall be deemed to have
made a dividend payable in Common Stock in an amount of shares equal to the
maximum number of shares issuable upon exercise of such rights to convert the
indebtedness hereunder to Common Stock.

 

-3- 

 

 

(B)         If any capital reorganization or reclassification of the capital
stock of Grandparents, or any consolidation or merger of Grandparents with
another corporation, or the sale of all or substantially all of its assets to
another corporation shall be effected in such a way that holders of Common Stock
shall be entitled to receive cash, stock, securities or assets with respect to
or in exchange for Common Stock, then, as a condition of such reorganization,
reclassification, consolidation, merger or sale, lawful and adequate provisions
shall be made whereby the Holder shall thereafter have the right to convert and
receive upon the basis and upon the terms and conditions specified in this Note
its election pursuant to this Section 3(c), and in lieu of the shares of the
Common Stock of Grandparents immediately theretofore purchasable and receivable
upon the exercise of the rights represented hereby, such cash, shares of stock,
securities or assets as may be issued or payable with respect to or in exchange
for a number of outstanding shares of Common Stock equal to the number of shares
of such Common Stock immediately theretofore receivable upon the exercise of the
rights represented hereby, and in any such case appropriate provision shall be
made with respect to the rights and interest of the Holder that the provisions
thereof shall hereafter be applicable, as nearly as may be, in relation to any
shares of cash, stock, securities or assets thereafter deliverable upon the
exercise hereof.

 

(C)         Upon any adjustment of the Conversion Price or any increase or
decrease in the number of shares of Common Stock purchasable upon conversion of
this Note (or any portion thereof), the Issuers shall within fifteen (15) days,
give written notice thereof to Holder. The notice shall be signed by
Grandparents’ chief financial officer and shall state the Conversion Price
resulting from such adjustment and the increase or decrease, if any, in the
Conversion Price, setting forth in reasonable detail the method of calculation
and the facts upon which such calculation is based.

 

(iii)        Upon the occurrence of any conversion described in this Section
3(c), the Holder agrees that the Issuers shall be automatically released from
all obligations owed by the Issuers hereunder with respect to any such
obligations subject to such conversion and that all such obligations shall be
deemed to be automatically satisfied in full.

 

(d)          Use of Proceeds. The proceeds of the loans evidenced by this Note
shall be used solely for working capital and general corporate purposes of the
Issuers; provided that, notwithstanding the foregoing, no proceeds of the loans
evidenced by this Note may be used to repay any obligations of any Issuer
evidenced by notes without the consent of the Holder.

 

4.           Tax Matters. The Issuer and the Holder agree that, for purposes of
determining the “issue price” of the Notes pursuant to Sections 1281 through
1283 of the Code, the aggregate original purchase price of the Notes shall be
allocated between the Notes and the Warrant based on a fair market value of the
Warrant equal to [ ], and that such allocation shall be appropriately used by
the Issuer and Holder for income tax reporting purposes.

 

5.           Representations; Warranties and Covenants.

 

(a)          Each Issuer represents and warrants that:

 

(i)          Such Issuer has full power and authority to execute, deliver and
perform the terms and provisions of this Note.

 

(ii)         All necessary approvals for the execution, delivery and performance
of this Note by such Issuer have been obtained, and this Note has been duly
executed and delivered by such Issuer and constitutes the legal and binding
obligation of the Issuer, enforceable in accordance with its terms.

 

(iii)        Such Issuer is a duly organized and validly existing corporation
limited liability (as applicable) in good standing under the laws of Delaware or
Florida (as applicable) and has the power and authority to own its property and
assets and to transact the business in which it is engaged.

 

(iv)        The execution and delivery by such Issuer of, and the performance of
and compliance by such Issuer with, the terms and provisions of this Note, do
not (i) contravene any applicable provision of any material law, statute, rule,
regulation, order, writ, injunction or decree of any court or governmental
instrumentality applicable to such Issuer, (ii) conflict with, or result in a
breach of, the terms, conditions and provisions of, or constitute a default
under, any material agreement or instrument to which such Issuer is a party or
by which it or any of its property or assets is bound or (iii) violate any
provision of the organizational documents of such Issuer.

 

-4- 

 

 

(v)         The execution and delivery by such Issuer of, and the performance of
and compliance by such Issuer with, the terms and provisions of this Note do not
require any consent or approval of, registration or filing with, or any other
action by, any governmental instrumentality, except for any filings with the
United States Securities and Exchange Commission and such licenses, approvals,
authorizations or consents as have been obtained or made and are in full force
and effect.

 

(vi)        All information disclosed by the Issuers in the perfection
certificate delivered in connection with the indebtedness evidenced by this Note
true and correct as of the date hereof in all material respects.

 

(vii)       Upon the occurrence of an Event of Default and subsequent Holder’s
demand, promptly deliver to the Holder all promissory notes, drafts, trade
acceptances, chattel paper, instruments or documents of title which are
Collateral in tangible form, appropriately endorsed to the Holder’s order.

 

(vii)       Use its reasonable efforts to: (a) file with the Securities and
Exchange Commission in a timely manner all reports and other documents required
of Grandparents under the Securities Act of 1933, as amended and the Securities
Exchange Act of 1934, as amended; and (b) furnish to the Holder, so long as the
Holder owns any Securities forthwith upon request, unless already available on
EDGAR, a copy of the most recently filed annual report of Grandparents, and a
copy of each filed quarterly and interim report of Grandparents filed since the
filing of the most recent annual report of Grandparents.

 

6.           Security Interest.

 

(a)          Grant of Security Interest. Each Issuer grants and pledges to the
Holder a continuing security interest in all presently existing and hereafter
acquired or arising Collateral in order to secure prompt repayment of any and
all obligations under this Note and in order to secure prompt performance by the
Issuers of each of its covenants and duties under this Note. Such security
interest constitutes a valid, first priority security interest in the presently
existing Collateral, and will constitute a valid, first priority security
interest in Collateral acquired after the date hereof, in each case subject to
the customary statutory and other liens. In the event of the satisfaction of any
obligations hereunder (including in connection with any Optional Prepayment
Conversion or any Maturity Date Conversion), the security interests hereunder
securing any such obligations shall be deemed to be automatically released and
in connection therewith, the Holder shall take any actions reasonably requested
by the Issuers to evidence the release of such security interests, which for
avoidance of doubt may include, among other things, the termination or amendment
of any UCC Financing Statements filed to perfect the security interest granted
hereunder.

 

(b)          Delivery of Additional Documentation. The Issuers shall from time
to time execute and deliver to the Holder, at the request of the Holder, all
financing statements, PTO filings, U.S. Copyright Office filings and other
documents that the Holder may reasonably request, in form and substance
reasonably satisfactory to the Holder, to perfect and continue the perfection of
the Holder’s security interests in the Collateral. Each Issuer hereby authorizes
the Holder to file financing statements (including financing statements listing
the security interests of the Holder as “all assets of the Debtor”,
“substantially all assets of the Debtor” or similar descriptions).

 

7.           Events of Default.

 

(a)          Definition. The occurrence or existence of any one or more of the
following events, conditions or circumstances shall constitute an “Event of
Default” for purposes of this Note:

 

(i)          the occurrence of a Bankruptcy Event relating to any Issuer;

(ii)         the Issuers shall fail to pay when due any amount of principal or
interest under this Note;

(iii)        any Issuer shall fail to promptly comply with any of its other
obligations under this Note; or

(iv)        any representation or warranty made or deemed made by any Issuer
under this Note proves to have been false or incorrect in any material respect
(unless otherwise qualified by materiality, in which case it shall prove to be
false of incorrect in any respect) as of the date it was made or deemed made.

 

-5- 

 

 

(b)          Rights and Remedies. Upon the occurrence and during the
continuation of an Event of Default, the Holder may, at its election, without
notice and without demand, do any one or more of the following, all of which are
authorized by the Issuers:

(i)          Declare all or any portion of the obligations under this Note,
immediately due and payable; provided that, upon the occurrence of an Event of
Default described in Section 7(a)(i) shall become immediately due and payable
without any action by the Holder;

 

(ii)         Settle or adjust disputes and claims directly with account debtors
for amounts, upon terms and in whatever order that the Holder reasonably
considers advisable;

 

(iii)        Convert any of the obligations under this Note to Common Stock
pursuant to Section 3(c) hereof;

 

(iv)        Make such payments and do such acts as the Holder considers
necessary or reasonable to protect its security interest in the Collateral. The
Issuers agree to assemble the Collateral if the Holder so requires, and to make
the Collateral available to the Holder. The Issuers authorize the Holder to
enter the premises where the Collateral is located, to take and maintain
possession of the Collateral, or any part of it, and to pay, purchase, contest,
or compromise any encumbrance, charge, or lien which in the Holder’s
determination appears to be prior or superior to its security interest and to
pay all expenses incurred in connection therewith. With respect to any of the
Holder’s owned premises, each Issuer hereby grants the Holder a license to enter
into possession of such premises and to occupy the same, without charge, in
order to exercise any of the Holder’s rights or remedies provided herein, at
law, in equity, or otherwise;

 

(v)         Set off and apply to the obligations under this Note any and all
indebtedness at any time owing to or for the credit or the account of the
Issuers held by the Holder;

 

(vi)        Ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell (in the manner provided for herein) the
Collateral. Holder is hereby granted a license or other right, solely pursuant
to the provisions of this Section 7(b), to use, without charge, each Issuer’s
labels, patents, copyrights, rights of use of any name, trade secrets, trade
names, trademarks, service marks, and advertising matter, or any property of a
similar nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with the
Holder’s exercise of its rights under this Section 7(b), the Issuers’ rights
under all licenses and all franchise agreements shall inure to the Holder’s
benefit;

 

(vii)       Dispose of the Collateral by way of one or more contracts or
transactions, for cash or on terms, in such manner and at such places (including
the Issuers’ premises) as the Holder determines is commercially reasonable, and
apply any proceeds to the obligations under the Note in whatever manner or order
the Holder deems appropriate; and

 

(viii)      The Holder may credit bid and purchase Collateral of the Issuers at
any public sale.

 

Any deficiency that exists after disposition of the Collateral as provided above
will be paid immediately by the Issuers.

 

8.           Cancellation. After all principal, accrued and unpaid interest and
all other indebtedness at any time owed on this Note have either (i) been paid
in full or (ii) been converted pursuant to Section 3(c), this Note will be
surrendered to the Issuers for cancellation; provided that, this Note shall be
reinstated in accordance with its terms if any amounts paid to the Holder are
rescinded, returned, reduced or restored.

 

-6- 

 

 

9.           Descriptive Headings; Governing Law. The descriptive headings of
the several Sections of this Note are inserted for convenience only and do not
constitute a part of this Note. This Note will be governed by the internal law
of the State of New York, without giving effect to any choice of law or conflict
of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of law of any jurisdiction other
than the State of New York.

 

10.          Venue; Waiver of Jury Trial.         EACH ISSUER, AND, BY ITS
ACCEPTANCE OF THIS NOTE, THE HOLDER, HEREBY IRREVOCABLY SUBMIT TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY
HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR
DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF THIS NOTE), AND
HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
THE PARTIES HERETO HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.

 

11.          Business Days. If any payment is due, or any time period for giving
notice or taking action expires, on a day which is not a Business Day, then the
payment will be due and payable on, and the time period will automatically be
extended to, the next Business Day immediately following such day which is not a
Business Day.

 

12.          Entire Agreement. This Note constitutes the entire agreement among
the Issuers and the Holder with respect to the subject matter hereof; supersedes
any and all prior understandings relating to such subject matter; and will be
binding upon and inure to the benefit of the Issuers and the Holder of this Note
and their respective successors and permitted assigns.

 

13.          Transferability and Assignment. The Holder (and any subsequent
holder) may transfer any of its interests and rights under this Note with the
consent of the Issuers; provided that, such consent shall not be required during
the occurrence and continuation of an Event of Default. No Issuer shall transfer
any of its interests, rights or obligations under this Note without the consent
of the holder.

 

14.          Amendments. No modification, change, waiver or amendment of this
Note shall be deemed to be made unless in writing signed by each of the Holder
and the Issuers.

 

15.          Counterparts. This Note may be executed in counterparts (including
by means of telecopied or other electronically delivered signature pages), any
one of which need not contain the signatures of more than one party, but all
such counterparts taken together shall constitute one and the same Note.

 

16.          Cross-Guaranty.

 

(a)          Each Issuer hereby agrees that such Issuer is jointly and severally
liable for, and hereby absolutely and unconditionally guarantees to the Holder
and its successors and assigns, the full and prompt payment (whether at stated
maturity, by acceleration or otherwise) and performance of, all obligations owed
or hereafter owing to the Holder by each other Issuer. Each Issuer agrees that
its guaranty obligation hereunder is a continuing guaranty of payment and
performance and not of collection, and that its obligations under this Section
16 shall be absolute and unconditional, irrespective of, and unaffected by:

 

(i)          the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Note or any other agreement, document or
instrument to which any Issuer is or may become a party in connection with this
Note;

 

-7- 

 

 

(ii)         the absence of any action to enforce this Note (including this
Section 16) or any other document in connection with this Note or the waiver or
consent by the Holder with respect to any of the provisions thereof;

 

(iii)        the existence, value or condition of, or failure to perfect its
lien against, any security for the obligations hereunder or any action, or the
absence of any action, by the Holder in respect thereof (including the release
of any such security);

 

(iv)        the insolvency of any Issuer; or

 

(v)         any other action or circumstances which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor,

it being agreed by each Issuer that its obligations under this Section 16 shall
not be discharged until the Maturity Date has occurred and the obligations
hereunder are paid in full. Each Issuer shall be regarded, and shall be in the
same position, as principal debtor with respect to the obligations guaranteed
hereunder.

 

(b)          Waivers by Issuers. Each Issuer expressly waives all rights it may
have now or in the future under any statute, or at common law, or pursuant to
any other laws or in equity, or otherwise, to compel the Holder to marshal
assets or to proceed in respect of the obligations guaranteed hereunder against
any other Issuer, any other party or against any security for the payment and
performance of the obligations hereunder before proceeding against, or as a
condition to proceeding against, such Issuer. It is agreed among each Issuer and
the Holder that the foregoing waivers are of the essence of the transaction
contemplated by this Note and that, but for the provisions of this Section 16
and such waivers, the Holder would decline to enter into this Note and make the
financial accommodations evidenced hereby.

 

(c)          Benefit of Guaranty. Each Issuer agrees that the provisions of this
Section 16 are for the benefit of the Holder and its respective successors,
transferees, endorsees and assigns, and nothing herein contained shall impair,
as among the Issuers, on the one hand, and the Holder, on the other hand, the
obligations of the Issuers hereunder.

 

(d)          Subordination of Subrogation, Etc. Notwithstanding anything to the
contrary in this Note, and except as otherwise set forth herein, each Issuer
hereby expressly and irrevocably subordinates to the prior payment in full, in
cash, of the obligations hereunder any and all rights pursuant to any laws or in
equity to subrogation, reimbursement, exoneration, contribution, indemnification
or set off and any and all defenses available to a surety, guarantor or
accommodation co-obligor hereunder until the Maturity Date has occurred and the
obligations hereunder have been paid in full. Each Issuer acknowledges and
agrees that this subordination is intended to benefit the Holder and shall not
limit or otherwise affect such Issuer’s liability hereunder or the
enforceability of this Section 16, and that the Holder and its respective
successors and assigns are intended third party beneficiaries of the waivers and
agreements set forth in this Section 16.

 

(e)          Limitation. Notwithstanding any provision herein contained to the
contrary, each Issuer’s liability hereunder shall be limited to an amount not to
exceed as of any date of determination the greater of:

 

(i)          the net amount of all obligations hereunder advanced to any other
Issuer and then re-loaned or otherwise transferred to, or for the benefit of,
such Issuer; and

 

(ii)         the amount which could be claimed by the Holder from such Issuer
under this Section 16 without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law after taking into account, among other things, such
Issuer’s right of contribution and indemnification from each other Issuer
hereunder. The provisions of this Section 16(e) shall be implemented
automatically without the need for any loan modification.

  

-8- 

 

 

(f)          Contribution with Respect to Guaranty Obligations.

 

(i)          To the extent that any Issuer shall make a payment under this
Section 16 of all or any of the obligations hereunder (a "Guarantor Payment")
which, taking into account all other Guarantor Payments then previously or
concurrently made by any other Issuer, exceeds the amount which such Issuer
would otherwise have paid if each Issuer had paid the aggregate obligations
hereunder satisfied by such Guarantor Payment in the same proportion that such
Issuer’s "Allocable Amount" (as defined below) (as determined immediately prior
to such Guarantor Payment) bore to the aggregate Allocable Amounts of each of
the Issuers as determined immediately prior to the making of such Guarantor
Payment, then, following the occurrence of the Maturity Date and the payment in
full of the obligations hereunder, such Issuer shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Issuer for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment.

 

(ii)         As of any date of determination, the "Allocable Amount" of any
Issuer shall be equal to the maximum amount of the claim which could then be
recovered from such Issuer under this Section 16 without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.

 

(iii)        This Section 16 is intended only to define the relative rights of
the Issuers and nothing set forth in this Section 16 is intended to or shall
impair the obligations of the Issuers, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Note. Nothing contained in this Section 16 shall limit the liability of
any Issuer to pay the proceeds of loans evidenced by this Note made directly or
indirectly to that Issuer and accrued interest with respect thereto for which
such Issuer shall be primarily liable.

 

(iv)        The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Issuers to which such
contribution and indemnification is owing.

 

(v)         The rights of the indemnifying Issuer against other Issuers under
this Section 16 shall be exercisable upon and after the Maturity Date and the
satisfaction of the obligations under the Note.

 

17.          Confidentiality. All references to the Holder by name contained in
any press release, advertisement or promotional material issued by any Issuer or
any affiliate thereof must be approved in writing by the Holder in advance of
issuance.

 

*******************************

 

-9- 

 

 

IN WITNESS WHEREOF, the Issuers have executed and delivered this Note on the
date specified above.

 

  GRANDPARENTS.COM, INC.       By: /s/ Steve Leber       Steve Leber     CEO    
  GRANDPARENTS INSURANCE SOLUTIONS LLC       By: /s/ Steve Leber       Steve
Leber     President       GRAND CARD LLC       By: /s/ Steve Leber       Steve
Leber     CEO       GRANDCORPS LLC       By: its sole member,  
GRANDPARENTS.COM, Inc.       By: /s/ Steve Leber       Steve Leber     CEO

 

Accepted and Agreed to:       VB FUNDING, LLC       By: /s/ Vincent J. Dowling,
Jr.       Vincent J. Dowling, Jr.     Managing Member  

 

 

